 

Exhibit 10.1

 

TERM SHEET

 

March 8, 2013

 

1.Purchase. Net Element International, Inc. (NASDAQ: NETE) will form a new
Delaware corporation to be named TOT, Inc. ("TOT, Inc."). Unified Payments, LLC,
a Delaware limited liability company ("Unified"), will contribute all of its
assets and Business (as defined below) to TOT, Inc. (the "Contribution").
Unified and its members will represent and warrant to TOT, Inc. that such assets
are all of the assets currently used in the operation of the current business of
Unified (the "Business") and are sufficient to carry on such Business as
currently conducted.

 

2.Consideration for Contribution.

 

(a)TOT, Inc. will assume Unified's long-term debt not exceeding, together with
Unified's entire preferred equity plus PIK interest accrued thereon, $23,144,024
(as set forth in detail on Exhibit A hereto) plus accrued interest on the
long-term debt portion of such amount through the closing date of the
Contribution (the "Closing Date") less any liabilities to Unified and its
affiliates and/or related parties, each as of the Closing Date. No other
liabilities of Unified will be assumed.

 

(b)TOT, Inc. will commit to reduce the assumed indebtedness to RBL Capital by
$1,000,000 within six (6) months from closing of the Contribution.

 

(c)

From the Closing Date through December 31, 2013, Unified's preferred equity will
continue accruing PIK interest at 8% per annum compounding quarterly. On January
1, 2014, Unified's preferred equity and accrued and unpaid PIK interest thereon
will be converted into term loan with 8% per annum interest only debt (interest
to be paid quarterly), with the entire principal payable in 3 years from such
conversion date. Such debt will be assumed by TOT, Inc. pursuant to Section 2(a)
above. The rights and obligations set forth in this paragraph 2(c) above will be
reflected in the amended and restated operating agreement of Unified to be
entered into by all members of Unified prior to entering into the Bridge Loan
(as defined below).

 

(d)At closing of the Contribution, TOT, Inc. will issue to Unified common stock
of TOT, Inc. representing, upon such issuance, 10% of the total issued and
outstanding common stock of TOT, Inc.

 

(e)Subject to the conditions precedent set forth in this paragraph 2(e), within
3 days after the execution of this term sheet by all parties hereto, NETE or is
subsidiary will provide to Unified a bridge loan in the total amount of up to
$750,000 (the "Bridge Loan") substantially on the terms set forth in the loan
documents entered into by NETE and Unified on the date hereof. The first draw
under the Bridge Loan will be $600,000. NETE's execution and performance under
the Bridge Loan will be subject to the following conditions precedent: (i) Prior
to entering into the Bridge Loan, the operating agreement of Unified will be
amended and restated (and fully executed copy of such operating agreement will
be delivered to NETE) to document the rights and obligations of Unified and its
members set forth in paragraph 2(c) above and to reflect the ownership of all
common membership interests in Unified as follows: Oleg Firer - 75.5% and
Georgia Notes 18, LLC - 24.5%; the ownership of all preferred equity in Unified
as follows: Georgia Notes 18, LLC - 100%; and (ii) such ownership interests
percentages/breakdown shall not change.

 

 

 

 

(f)Prior to closing of the Contribution, TOT, Inc. will negotiate a compensation
and equity agreement with Oleg Firer and other senior executives of the Unified
management team.

 

(g)At closing of the Contribution, NETE will contribute and assign to TOT, Inc.
NETE's 70% indirect equity interest in TOT Money LLC (Russia), along with all of
the assets and liabilities of TOT Money LLC (Russia), including, without
limitation, the indebtedness in the amount of approximately $12.9 million (as of
12/31/12) of TOT Money LLC (Russia) to Net Element Russia, LLC, a wholly-owned
subsidiary of NETE). In consideration for such contribution by NETE, TOT, Inc.
will issue to NETE common stock of TOT, Inc. representing, upon such issuance,
90% of the total issued and outstanding common stock of TOT, Inc.

 

3.Future Capital Infusion. In order to execute the business plan of the combined
business (TOT, Inc.) post-closing of the Contribution, the parties hereto
understand and acknowledge that TOT, Inc. will require up to $9,200,000 in
capital infusion (via borrowing or otherwise) in order to acquire Unified
agents' commissions.

 

4.Working Capital. At closing of the Contribution, TOT, Inc. will need
approximately $3,000,000 of working capital (less the amount of the Bridge Loan)
for the combined business (TOT, Inc.) to execute on the business model. The
source of such funds will be the working capital of TOT Money LLC (Russia) as,
upon closing of the Contribution, TOT Money LLC (Russia) will become a direct or
indirect subsidiary of TOT, Inc.

 

5.Closing Date. The parties agree to use good faith efforts to enter into the
definitive documentation relating to the transactions contemplated hereby and
close such transactions by April 1, 2013. Time is of the essence.

 

6.Conditions to Closing of the Contribution. The consummation of the
Contribution is subject to the satisfaction (or NETE's written waiver in its
sole and absolute discretion) of the following conditions precedent:

 

(a)The completion of definitive documentation relating to the Contribution
containing representations, warranties, covenants and indemnities customary for
the contemplated transaction and dependent on the results of NETE's due
diligence of Unified and the Business;

 

(b)the completion of all due diligence of Unified and the Business (including,
without limitation, with respect to operations, assets, liabilities,
encumbrances, obligations, financial condition, taxes, results of operations,
legal proceedings, contracts and other matters) to the reasonable satisfaction
of NETE;

 

(c)receipt of all necessary consents and approvals;

 

(d)Unified to obtain consent of all lenders of Unified to the assumption of debt
by TOT, Inc. (and no default/acceleration of debt is triggered);

 

(e)no material adverse change to the Business or Unified, including but not
limited to, material pending or threatened litigation, bankruptcy or other
proceeding;

 

2

 

 

(f)annualized gross processing revenue of the Business during the period from
January 1, 2013 to the date that is 10 days prior to the closing of the
Contribution is not less than $20,000,000;

 

(g)NETE's board approval of the Contribution; and

 

(h)other customary conditions to closing.

 

7.Related Parties Liabilities. No related parties' debt or any other related
parties' liabilities will be assumed by TOT, Inc.

 

8.Conduct of Business. Unified and its members and management will operate
Unified and the Business in the ordinary course of business and, unless
otherwise agreed in writing with NETE, refrain from any non-ordinary course
actions (including, without limitation, no increase in compensation, no bonuses,
no declaration or payment of distributions or dividends of any kind, no golden
parachutes, no new material liabilities, no liabilities out of the ordinary
course of business, no new borrowing, no lending or guaranteeing debt, no new
material obligations, no new encumbrances or liens, no sale, transfer, exchange
or any other disposition, directly or indirectly, of any part of the Business of
any assets of Unified, etc.).

 

9.Exclusivity.

 

(a)This paragraph 9 applies to any discussions or negotiations (the "Third Party
Negotiations") between Unified and/or any of its affiliates (or any of their
respective agents, employees, advisers or other representatives) and anyone
other than NETE (or a company which is a subsidiary of NETE) or any of its
officers, agents, employees, advisers or other representatives (a "Third Party")
relating to a "Corporate Activity," being:

 

(i)the disposal (whether by way of sale, offer, transfer, joint venture,
business combination or otherwise) of the whole or any part of the issued or any
new equity or any other ownership interest or any instruments convertible into
such ownership interest (or any interest in such equity or any other ownership
interest or any instruments convertible into such ownership interest) of or in
Unified; or

 

(ii)granting any rights or options to operate all or part of the existing and/or
future business of Unified; or

 

(iii)the disposal (whether by way of sale, offer, transfer, joint venture,
business combination or otherwise) of all or any part of the Business or the
assets of Unified.

 

(b)Immediately on signing this letter of intent, each of Unified and its
affiliates (and their respective agents, employees, advisers or other
representatives) shall, and shall cause their respective agents, employees,
advisers or other representatives to, terminate, or procure the termination of,
any Third Party Negotiations currently taking place. None of Unified or any of
its affiliates nor any of their respective agents, employees, advisers or other
representatives shall, until the April 1, 2013 (the "Exclusivity Period"),
directly or indirectly:

 

3

 

 

(i)induce, solicit, procure or otherwise encourage a Corporate Activity from a
Third Party;

 

(ii)enter into, re-start, solicit, initiate or otherwise participate in any
Third Party Negotiations;

 

(iii)seek, encourage or respond to any approach that might lead to Third Party
Negotiations;

 

(iv)enter into any letter of intent, agreement, arrangement or understanding
(whether or not in writing and/or whether or not legally binding) relating to a
Corporate Activity, whether pursuant to any Third Party Negotiations or
otherwise; or

 

(v)supply or otherwise disclose any information about the JV to a party that
wishes, or may wish, to enter into Third Party Negotiations (unless the
information is publicly available).

 

10.General.

 

(a)Each party hereto is responsible for its or his own costs in connection with
the transactions contemplated hereunder, whether or not they proceed (including,
without limitation, the preparation and negotiation of this letter of intent).

 

(b)This letter of intent and all disputes or claims arising out of or in
connection with the transactions contemplated hereunder or their subject matter
will be governed by the laws of the State of Florida without giving effect to
any choice or conflict of law provision or rule (whether of the State of Florida
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than those of the State of Florida. The parties irrevocably
agree that any dispute or claim that arises out of or in connection with this
letter of intent or its subject matter will be determined and settled by the
parties hereby in amicable way and via good will negotiations; provided,
however, that, if the parties cannot so settle, then the courts located in
Miami-Dade County, Florida shall have exclusive jurisdiction to settle any such
dispute or claim.

 

(c)This letter of intent will constitute a binding agreement between the parties
upon its signing by the parties. This letter of intent is for the benefit of the
parties to it and is not intended to benefit, or be enforceable by, anyone else.

 

(d)This letter of intent may be executed in multiple counterparts, each of which
shall be deemed an original but all of which, together, shall constitute one
instrument. For the purposes of this letter of intent, an executed facsimile or
a portable document format (.PDF) counterpart copy of this letter of intent
shall be deemed an original for all purposes.

 

[Signatures are on next page.]


 

4

 

 

Please sign and cause to be signed by the other persons indicated a copy of this
letter of intent in the places provided on this page.

 





UNIFIED PAYMENTS, LLC   Net Element International, Inc.           By: /s Oleg
Firer   By: /s/ Dmitry Kozko Name:   Oleg Firer   Name: Dmitry Kozko Title: Sole
Manager and Executive Chairman   Title: President



 

5

 

 

Exhibit A

Unified Debt and Preferred Equity

 

As at February 1, 2013

Note holder  Position  Note Amount   Current Balance   Origination Date   Term
(Mo's)   Termination Date   Interest Rate   Monthly Payment   Balloon Payment 
RBL Capital Corp  Senior   7,550,000    3,323,375    1/11/2011    46  
 10/10/2014    15.63%   114,722    -  MBF Merchant Capital  Senior   8,294,176  
 2,880,649    12/15/2011    60    1/15/2016    15.63%   85,512    -  MBF
Merchant Capital  Senior   2,000,000    2,000,000    12/15/2011    60  
 1/15/2016    17.50%   62,500    -  NPC/Vantiv  Senior   1,100,000    156,667  
 10/9/2009    48    10/9/2013    5.00%   25,000    -  Capital Sources of NY 
Sub-Debt   2,300,000    2,300,000    1/11/2011    48    1/10/2015    15% 
 124,583    -  Georgia Notes 18, LLC  Preferred   10,700,000    12,483,333  
 1/11/2011    0    n/a    8%   -    -  Total:     $31,944,176   $23,144,024  
                    $412,317    - 

 

Renegotiated Debt from February 2013

                       Reduction in                        Monthly
Payments                           Note holder  Position  Interest Rate  
Monthly Payment   Balloon Payment   Monthly Payment   New Payment  RBL Capital
Corp(1)  Senior   15.63%   43,301    222,000    114,722    43,301  MBF Merchant
Capital(2)  Senior   9.75%   39,977    3,612,416    148,012    39,977 
NPC/Vantiv  Senior   5.00%   25,000    -    25,000    25,000  Capital Sources of
NY(3)  Sub-Debt   15%   28,750    -    124,583    28,750  Georgia Notes 18, LLC
(4)  Sub-Debt   8%   83,222    12,483,333    -    83,222  Total:         
$220,250   $16,317,750   $412,317   $220,250 

 

(1)New terms of RBL debt: 2 payments of $43,300.80; 24 payments of $162,143.07;
balloon $222,000

 

(2)New terms of MBF debt: 6 payments of $39,977.47; 30 payments of $81,048.71;
balloon $3,612,416.39

 

(3)New terms of Capital Sources of NY debt: 1 year interest only extension
$28,750 months, followed by 24 payments of $124,583

 

(4)Georgia Notes 18, LLC's preferred equity to be converted on January 1, 2014
to 8% interest only loan (interest compounding annually with a balloon due on
01/01/17). Upon such conversion, such debt will be assumed by TOT, Inc.

 

6

